            Case 7:18-cv-00195-DC Document 1 Filed 11/04/18 Page 1 of 6



                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                  MIDLAND/ODESSA DIVISION


 JOE HAND PROMOTIONS, INC.,

                          Plaintiff,

                - vs -                               CASE NO.: 7:18-cv-00195

 CARMEN ARREOLA LOPEZ,
 a/k/a CARMEN GOMEZ LOPEZ,
 d/b/a RUDY’S SPORTS BAR & GRILL and
 d/b/a RUDY’S SPORTS BAR, and
 RUDOLPHO LOPEZ,
 d/b/a RUDY’S SPORTS BAR & GRILL and
 d/b/a RUDY’S SPORTS BAR,

                          Defendants.


                                           COMPLAINT

       Plaintiff, JOE HAND PROMOTIONS, INC., by and through its attorney, for its Complaint

against Defendants, hereby alleges as follows:

                                           THE PARTIES

       1.      Plaintiff, JOE HAND PROMOTIONS, INC. is a corporation organized and

existing under the laws of Pennsylvania with its principal place of business at 407 East

Pennsylvania Blvd., Feasterville, PA 19053. Plaintiff held the exclusive commercial distribution

rights to the broadcast of Miguel Cotto vs. Canelo Alvarez, including all undercard bouts and the

entire television broadcast, telecast nationwide on November 21, 2015 (“Program”).

       2.      Defendant, CARMEN ARREOLA LOPEZ

               a.        is an individual who resides in the State of Texas;

               b.        is also known as “Carmen Gomez Lopez”;
       Case 7:18-cv-00195-DC Document 1 Filed 11/04/18 Page 2 of 6



          c.    may be served at 1114 E. Pecan Ave., Midland, Texas 79705 or wherever
                found;

          d.    conducts business as “Rudy’s Sports Bar & Grill”;

          e.    conducted business as “Rudy’s Sports Bar & Grill” on the date of the
                Program;

          f.    conducts business as “Rudy’s Sports Bar”;

          g.    conducted business as “Rudy’s Sports Bar” on the date of the Program;

          h.    owns, operates, maintains, and controls the commercial establishment
                known as Rudy’s Sports Bar & Grill/Rudy’s Sports Bar located at 409 E.
                Scharbauer Dr., Midland, Texas 79705 (the “Establishment”);

          i.    owned, operated, maintained, and controlled the Establishment on the date
                of the Program;

          j.    had a right and ability to supervise the activities of the Establishment on the
                date of the Program; and

          k.    had an obvious and direct financial interest in the activities of the
                Establishment on the date of the Program.

3.   Defendant, RUDOLPHO LOPEZ

          a.    is an individual who resides in the State of Texas;

          b.    may be served at 1114 E. Pecan Ave., Midland, Texas 79705 or wherever
                found;

          c.    conducts business as “Rudy’s Sports Bar & Grill”;

          d.    conducted business as “Rudy’s Sports Bar & Grill” on the date of the
                Program;

          e.    conducts business as “Rudy’s Sports Bar”;

          f.    conducted business as “Rudy’s Sports Bar” on the date of the Program;

          g.    owns, operates, maintains, and controls the Establishment;

          h.    owned, operated, maintained, and controlled the Establishment on the date
                of the Program;



                                          2
             Case 7:18-cv-00195-DC Document 1 Filed 11/04/18 Page 3 of 6



                i.      had a right and ability to supervise the activities of the Establishment on the
                        date of the Program; and

                j.     had an obvious and direct financial interest in the activities of the
                       Establishment on the date of the Program.

                                  JURISDICTION AND VENUE

        4.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

as this civil action is brought under the Communications Act of 1934, as amended, 47 U.S.C. §

553 (generally referred to as “Cable Piracy”) and 47 U.S.C. § 605 (generally referred to as

“Satellite Piracy”).

        5.      Venue is proper in this District because a substantial part of the events giving rise

to the claims occurred in this District and/or Defendants reside in this District.

                                               FACTS

        6.      Plaintiff repeats, re-alleges, and incorporates by reference each and every allegation

and averment set forth in the above paragraphs of this Complaint with the same force and effect

as if the same were more fully set forth at length herein.

        7.      Plaintiff is a company that specializes in distributing and licensing premier sporting

events to commercial locations such as bars, restaurants, lounges, clubhouses, and similar

establishments. Over the years, Plaintiff has invested a considerable amount of time and money

in building a loyal customer base and retaining customers.

        8.      By contract, Plaintiff was granted the exclusive right to license and distribute the

Program to commercial establishments throughout the United States. The Program broadcast

originated via satellite uplink and was subsequently re-transmitted interstate to cable systems and

satellite television companies via satellite signal.




                                                   3
             Case 7:18-cv-00195-DC Document 1 Filed 11/04/18 Page 4 of 6



       9.       Plaintiff entered into subsequent agreements with various commercial

establishments in the State of Texas that, in exchange for a fee, allowed them to exhibit the

Program to their patrons. In consideration of the aforementioned agreements, Plaintiff expended

substantial monies to market, advertise, promote, administer, and transmit the Program broadcast

to those establishments in the State of Texas.

       10.      Prior to the broadcast of the Program, Defendants could have contracted with

Plaintiff and purchased authorization to exhibit the Program in their Establishment for a fee.

However, Defendants chose not to contract with Plaintiff or pay a fee to Plaintiff to obtain the

proper license or authorization. At no time did Plaintiff give Defendants license, permission, or

authority to receive and exhibit the Program in their Establishment.

       11.      By unauthorized satellite transmission or, alternatively, by unauthorized receipt

over a cable system, Defendants willfully intercepted and/or received the interstate communication

of the Program or assisted in such actions. Defendants then unlawfully transmitted, divulged, and

published said communication, or assisted in unlawfully transmitting, divulging, and publishing

said communication to patrons in their Establishment.

       12.      Without authorization, license, or permission to do so from Plaintiff, Defendants

exhibited the Program to the patrons within their Establishment.

       13.      Defendants pirated Plaintiff’s licensed exhibition of the Program and infringed

upon Plaintiff’s exclusive rights while avoiding proper authorization and payment to Plaintiff.

Defendants’ actions were committed willfully and with the purpose and intent to secure a

commercial advantage and private financial gain.




                                                 4
             Case 7:18-cv-00195-DC Document 1 Filed 11/04/18 Page 5 of 6



       14.      At the time of the wrongful conduct described herein, Defendants’ agents, servants,

and employees were in fact Defendants’ agents, servants, and employees and acting within the

scope of their employment and authority as Defendants’ agents, servants, and employees.

                             SATELLITE PIRACY/CABLE PIRACY

       15.      Plaintiff repeats, re-alleges, and incorporates by reference each and every allegation

and averment set forth in the above paragraphs of this Complaint with the same force and effect

as if the same were more fully set forth at length herein.

       16.      Defendants’ wrongful actions, in connection with the unauthorized exhibition of

the Program, as described above, violate 47 U.S.C. § 605. By reason of Defendants’ violation of

47 U.S.C. § 605, Plaintiff has standing and capacity to bring a private right of action.

       17.      Plead in the alternative, Defendants’ wrongful actions, in connection with the

unauthorized exhibition of the Program, as described above, violate 47 U.S.C. § 553, and by virtue

of same, Plaintiff has standing and capacity to bring a private right of action.

       18.      Accordingly, Plaintiff is entitled to judgment in its favor and against each

Defendant for statutory damages, in the discretion of this Court, plus interest, costs, and attorney’s

fees, pursuant to 47 U.S.C. § 605 or, alternatively, pursuant to 47 U.S.C. § 553.




                                                  5
          Case 7:18-cv-00195-DC Document 1 Filed 11/04/18 Page 6 of 6



                                              PRAYER

       WHEREFORE, Plaintiff prays for judgment in favor of Plaintiff and against each

Defendant as follows:

              a.        for statutory damages, in the discretion of this Court, of up to the maximum

       amount of $110,000.00 for the willful violation of 47 U.S.C. § 605 or, alternatively, for

       statutory damages, in the discretion of this Court, of up to the maximum amount of

       $60,000.00 for the willful violation of 47 U.S.C. § 553;

              b.        for Plaintiff’s attorney’s fees, interest, and costs of suit pursuant to 47

       U.S.C. § 605(e)(3)(B)(iii) or, alternatively, pursuant to § 553(c)(2)(C); and

              c.        for such other and further relief to which Plaintiff may be entitled.

                                                       Respectfully submitted,

                                                       JAMIE KING, P.C.

                                                       /s/ Jamie King
                                                       Jamie King
                                                       Attorney-in-Charge
                                                       State Bar No. 24043755
                                                       P.O. Box 5757
                                                       Kingwood, Texas 77325
                                                       (832) 584-0106 Telephone
                                                       (888) 247-0443 Facsimile
                                                       jamie@jamiekingpc.com

                                                       ATTORNEY FOR PLAINTIFF,
                                                       JOE HAND PROMOTIONS, INC.




                                                  6
